Citation Nr: 0933118	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-02 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD) with atrial fibrillation, claimed as heart disease.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The appellant had periods of active duty training (ACDUTRA) 
from January 1968 to May 1968, from June 1968 to July 1968, 
from June 1969 to July 1969 and from June 13 to June 27, 
1970.  No periods of inactive duty for training (INACDUTRA) 
have been verified.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia. 

In February 2007, the appellant testified during a hearing 
before RO personnel: a transcript of that hearing is 
associated with the claims file.  

A Board hearing was scheduled to be held in August 2009 at 
the RO.  Records associated with the claims file reflect that 
the appellant cancelled this hearing, and did not request 
another hearing opportunity.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The competent medical evidence does not reflect that the 
appellant experienced acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident during or as a result 
of inactive duty training.  He did not demonstrate heart 
disease during ACDUTRA.

3.  The only medical opinion to address the etiology of the 
appellant's current CAD with atrial fibrillation weighs 
against the claim.



CONCLUSION OF LAW

The criteria for service connection for CAD with atrial 
fibrillation, claimed as heart disease, are not met.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a July 2005 pre-rating letter provided notice 
to the appellant of the evidence and information needed to 
substantiate his claim for service connection on appeal.  
This letter also informed the appellant of what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The letter 
further requested that the appellant submit any additional 
information or evidence in his possession that pertained to 
his claim.  The September 2005 RO rating decision reflects 
the initial adjudication of the claim for service connection 
for CAD with atrial fibrillation, claimed as heart disease.  
Hence, the July 2005 letter- which meets all four of 
Pelegrini's content of notice requirement- also meets the 
VCAA's timing of notice requirement.

Although the appellant was not provided information regarding 
disability ratings and effective dates, such omission is not 
shown to prejudice the appellant.  As the Board's decision 
herein denies the claim for service connection on appeal, no 
disability rating or effective date is being, or is to be, 
assigned.  Hence, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the appellant's service 
treatment records, private medical records and the report of 
a September 2008 VA heart examination.  Also of record and 
considered in connection with the appeal is the transcript of 
the February 2007 hearing before RO personnel as well as 
various written statements provided by the appellant as well 
as by his attorney, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated while 
performing active duty for training (ACDUTRA), for residuals 
of injury incurred or aggravated during inactive duty 
training (INACDUTRA), or from an acute myocardial infarction, 
a cardiac arrest, or a cerebrovascular accident which 
occurred during INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 
(West 2002); 38 C.F.R. § 3.6.  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474 (1991).

The Veteran's September 1967 enlistment physical examination 
for the Army National Guard reflects that his blood pressure 
was 125/80 and his heart was evaluated as clinically normal. 
On contemporaneous self-report of medical history, the 
Veteran indicated that he had shortness of breath and 
palpitation or pounding heart.  Nothing significant was found 
by the examiner.  

An April 1968 physical examination report noted the 
appellant's blood pressure was 142/84 and his heart was 
evaluated as clinically normal.  In an April 1968 self-report 
of medical history, the appellant again indicated he had 
shortness of breath and palpitation or pounding heart.  The 
examiner noted this was in the past with no sequelae.  

In an April 1970 letter, E. N., M.D., stated that the 
appellant had suffered two more episodes of paroxysmal 
tachycardia since December 1969.  These required immediate 
rest and special medications.  

A July 1970 physical examination report, conducted by the 
appellant's private physician, reflects that the appellant's 
blood pressure was 163/100 sitting and 158/108 standing.  The 
appellant stated that his last attack occurred about 10 days 
earlier at which time he had a tachycardia lasting about an 
hour and half.  The appellant was observed by the undersigned 
physician at the time of the last attack, but by the time the 
electrocardiogram was done, the attack had subsided.  The 
radiologist report described a tachycardia, but probably not 
a paroxysmal auricular tachycardia.  The examiner noted that 
the appellant was overweight verging on obesity, hypertension 
with a high diastolic, relative fixed and borderline, mild 
degree.  He diagnosed an acute auricular paroxysmal 
tachycardia.  

An August 1970 Ohio Army National Guard Form 2496 reflects a 
recommendation that appellant receive a medical discharge for 
acute auricular paroxysmal tachycardia.  However, further 
discussion with medical personnel provided a medical opinion 
that the appellant's particular problem was not unusual in 
the age group, and it was doubted that it would qualify the 
appellant for a medical discharge.  It was recommended to 
disapprove the discharge and to place the appellant in an 
inactive status until the problem was corrected and not 
longer than six months.  Records reflect communication 
between the appellant's parents, his physician, and the Guard 
concerning the severity of the condition and the possible 
effect of continued military service.

A March 1971 separation from service record reflects that the 
appellant was discharged from the Army National Guard of Ohio 
on the basis of a temporary physical disability.  

A January 2002 Riverside Methodist Hospital record reflects 
that the appellant underwent an echocardiogram for coronary 
disease, dyspnea, and to evaluate the left ventricular 
function.  The impression was grossly preserved left 
ventricular systolic function, no gross valvular 
abnormalities, and no pericardial effusion.  

Charleston Area Medical Center records dated from February 
2003 to April 2003 reflect that the appellant received 
treatment for CAD with abnormal myocardial perfusion scan.  
It was noted that the appellant's comorbidities included past 
tobacco abuse, previous myocardial infarction in 1995, 
treatment for hyperlipidemia, hypertension, gastroesophageal 
reflux disorder, and paroxysmal atrial fibrillation.  

A May 2005 Parkersburg Cardiology Associates record notes 
that the appellant has a significant past medical history for 
CAD, status post myocardial infarction times two, status post 
percutaneous transluminal coronary angioplasty, history of 
hypertension, and history of hypercholesterolemia.  The 
impression was paroxysmal atrial fibrillation.  

In a July 2005 cardiac residual functional capacity 
questionnaire, S. P., M.D., noted that the appellant was 
diagnosed with CAD and atrial fibrillation.  

During the February 2007 RO hearing, the appellant asserted 
that his current cardiac disability started while he was in 
ACDUTRA when he sustained an episode of tachycardia.  

A September 2008 VA heart examination report reflects that 
the claims file was reviewed by the examiner.  The appellant 
stated that he has had three heart attacks and open heart 
surgery.  During service, he stated that when he had a 
physical examination he had to do squat thrusts and the 
examiner at that time listened to his heart and told him that 
there was a problem.  The appellant contended that he started 
having chest pains a couple of years later.  He was put in 
the "standby reserves" and re-examined one year later and 
then discharged.  The appellant reported that his mother and 
father died of heart failure and that both parents had 
hypertension.  The appellant reported that he has been taking 
blood pressure medicine for "several years".  He quit 
smoking about twenty-five years ago.  He also takes 
medication for high cholesterol.  The appellant stated he 
first had a myocardial infarction in August 1995.  The 
diagnosis was coronary artery disease.  

The VA examiner opined that the appellant's CAD was less 
likely as not (50/50 probability) aggravated by military 
service.  He noted that the appellant reported shortness of 
breath and pounding heart on enlistment in 1967.  These 
complaints were present again in 1968.  The appellant was 
diagnosed with paroxysmal auricular tachycardia in July 1970.  
The VA examiner noted that the appellant's records clearly 
indicate a family history as well.  The VA examiner commented 
that military service (strenuous activity) can make this 
arrhythmia worse. However, the appellant's most accurate 
diagnosis at this time is CAD and the appellant left the 
military so there would have been no further aggravation of 
his paroxysmal tachycardia.  There is no evidence on 
examination or in any of the private medical records of an 
arrhythmia.  The appellant's CAD risk factors are gender, 
family history, hypertension, history of smoking, and high 
cholesterol.  Based on a review of the current medical 
literature, the VA examiner could find no link between 
tachycardia (present in the 1960s) and development of CAD 
(1990s).  

The appellant essentially alleges that his currently 
diagnosed CAD with atrial afibrilation, which according to 
the record were first reported or diagnosed many years after 
service separation, actually first became manifest while he 
was on ACDUTRA.
 
The appellant is competent to testify regarding the symptoms 
he has experienced and does experience and is also competent 
to testify when he experienced them.  The Board notes, 
however, that the appellant is not competent to make a 
determination as to whether claimed conditions actually 
became manifest during a period of ACDUTRA or INACDUTRA or 
were aggravated beyond natural progression during a period of 
ACDUTRA.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
("Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required").

The Board finds that there is no medical evidence in the 
record which demonstrates that the appellant's current 
cardiovascular disease was related to any period of ACDUTRA.  
In this case, there was no evidence that the appellant 
sustained an acute myocardial infarction, a cardiac arrest, 
or a cerebrovascular accident during a period of INACDUTRA.  
In fact there are no periods of INACDUTRA certified.  In 
addition, there are no medical records showing that the 
appellant suffered from an actual chronic heart disease until 
1995.  Furthermore, the sole medical opinion of record, the 
September 2008 VA opinion, establishes that the appellant's 
current cardiovascular disease was not caused or aggravated 
by his military service or any incident thereof, specifically 
between tachycardia (present in the 1960s) and development of 
CAD (1990s).  The Board accords great probative value to the 
VA medical opinion, inasmuch as it was based on the 
examiner's thorough review of the claimant's documented 
military and medical history, and current comprehensive 
examination of the appellant, and the appellant has submitted 
no medical opinion to the contrary.  See Prejean v. West, 13 
Vet. App. 444 (2000) (Factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims file and the thoroughness and detail of the 
opinion).  The Board may not reject medical opinions based on 
its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 
(1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

It is noted that the appellant was not treated for any 
cardiac symptoms during his ACDUTRA.  Treatment was between 
periods and at the time is not shown to be related to any 
ACDUTRA.  The episodes described by his private physician are 
all between periods of ACDUTRA and appear to have been 
present before the training.  There is, in short, no evidence 
that suggests the acute pathology (as diagnosed by his 
private physician in July 1970) was impacted by the isolated 
periods of ACDUTRA.

Under these circumstances, the Board finds that the claim for 
service connection for coronary artery disease with atrial 
fibrillation, claimed as heart disease, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the only competent opinion on the question of medical 
nexus weighs against the claim, that doctrine is not 
applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for coronary artery disease with atrial 
fibrillation, claimed as heart disease, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


